Citation Nr: 0407153	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from October 1943 to 
November 1945.  

This case originally came to the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision that determined the 
veteran had not submitted a timely notice of disagreement to 
a October 1997 rating decision denying a rating in excess of 
50 percent for PTSD.  In a June 2000 decision, the Board 
determined that the notice of disagreement was not timely.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  

In March 2001, the CAVC vacated the June 2000 Board decision 
and remanded for readjudication.  In a December 2001 
decision, the Board determined that the notice of 
disagreement for the October 1997 RO rating decision was in 
fact timely.  The Board also remanded the underlying claim 
for increased rating to the RO for issuance of a statement of 
the case.  The RO sent a statement of the case to the veteran 
and his representative in January 2003, and the veteran 
perfected his appeal later that same month.

In an April 2003 decision, the Board denied a rating in 
excess of 50 percent for PTSD.  In September 2003, the CAVC 
vacated the April 2003 decision and remanded the case for 
further adjudication.  

REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

In a January 2003 letter, the veteran's representative argued 
that the veteran should be granted a total rating under 38 
C.F.R. § 4.16 (2003) or an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003), based on his apparent inability 
to work due to PTSD.  Although the veteran underwent PTSD 
examinations in May 1997 and November 2002, neither 
examination report specifically addressed the effect of the 
veteran's PTSD on his ability to be gainfully employed.  
Therefore, after seeking updated treatment records, the RO 
should schedule a new PTSD examination (as detailed below).  

Accordingly, the Board REMANDS this case for the following: 

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
PTSD symptoms since January 2003 (the 
last time VA records were associated with 
the claims file).  Provide him with 
release forms and ask him to sign and 
return a copy for each non-VA health care 
provider identified, and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.  
  
2.  Arrange for a new psychiatric 
examination of the veteran with the 
appropriate VA medical facility.  Send 
the claims folder to the examiner for 
complete review of the record prior to 
the examination.  Ensure that the 
examiner conducts any necessary testing 
and addresses the following questions:  

a).  What is the severity of the 
veteran's PTSD, including in terms 
of any social impairment, effect on 
work efficiency, and ability to 
perform occupational tasks? 

b).  What is the appropriate Global 
Assessment of Functioning score for 
his PTSD, and why?

c).  Without taking his age 
into account, how does the 
veteran's PTSD affect his 
ability to be gainfully 
employed? 

3.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159(b) (2003).  If the 
psychiatric examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it for revision.

4.  Thereafter, readjudicate the claim 
for a rating in excess of 50 percent for 
PTSD.  If it remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and discussing 
all pertinent legal authority (including 
38 C.F.R. § 3.321(b)(1) and § 4.16).  
Allow an appropriate period for response 
before returning the claims file to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).
Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  


